 
Exhibit 10.4
 
Standard Microsystems Corporation
Plan for Deferred Compensation in Common Stock
for Outside Directors
 

1.   Purpose

 
The purpose of this Plan is to provide for deferred payment of certain portions
of the compensation of Eligible Directors of Standard Microsystems Corporation,
at their election, in accordance with the provisions hereof and to increase the
proprietary interest of the Eligible Directors in the Corporation by tying the
value of such deferred compensation to the performance of the Corporation’s
Common Stock.
 

2.   Definitions

 
As used herein, the following terms shall have the meanings set forth below:
 
“Account” shall mean the Account established for a Participant pursuant to
Section 4.
 
“Basic Retainer” shall mean, for each fiscal year of service, the sum of the
quarterly cash fees paid in advance to an Eligible Director for service on the
Board of Directors and any committee thereof on which the Eligible Director
serves, excluding any per-meeting fee or expense reimbursement.
 
“Beneficiary” shall mean the person or persons designated by a Participant in
accordance with Section 6 to receive any amount, or any shares of Common Stock,
payable under this Plan by reason of the Participant’s death or incompetence.
 
“Board of Directors” shall mean the Board of Directors of the Corporation.
 
“Change in Control” shall mean a change in ownership or effective control of the
Corporation, determined in accordance with Section 409A of the Code.
 
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
 
“Committee” shall mean the persons appointed by the Board of Directors to
administer this Plan in accordance with Section 8.
 
“Common Stock” shall mean the shares of Common Stock of the Corporation.
 
“Corporation” shall mean Standard Microsystems Corporation.
 
“Director” shall mean a member of the Board of Directors.
 
“Eligible Director” shall mean any individual who is a member of the Board of
Directors and who is not an employee of the Corporation or any of its
subsidiaries.
 
“Market Value” shall mean, with respect to one share of Common Stock on any date
(or if the Common Stock shall not have traded on that day, then the next
succeeding business day on which the Common Stock shall have traded), the
closing sale price of a share of Common Stock in the principal market in which
the Common Stock trades (or if such price is not reported, the mean of the
closing bid and asked prices).
 
“Participant” shall mean any Eligible Director who has made an election, or is
deemed to have made an election, under Section 3 to defer any portion of his or
her Basic Retainer.
 
“Phantom Share Unit” or “PSU” shall mean a unit of measurement equivalent to one
share of Common Stock, with none of the attendant rights of a holder of such
share, including, without limitation, the right to vote such share or the right
to receive dividends thereon, except to the extent otherwise specifically
provided herein.
 
“Plan” shall mean this Plan for Deferred Compensation in Common Stock for
Outside Directors, as amended from time to time.
 

3.   Deferral Elections

 
(a) Each Director who is an Eligible Director on the effective date of this
Plan, may, within 30 days of such effective date, and each Eligible Director who
shall be first elected as an Eligible Director after the effective date of this
Plan, shall within 30 days following such election, elect to have payment of
some part or all of his/her Basic





--------------------------------------------------------------------------------



 



Retainers which would otherwise be payable subsequent to the Eligible Director’s
deferral election, deferred and to have payment of such portion made under the
terms of this Plan. Any such deferral election shall be made in accordance with
the following:
 
(i) A deferral election shall be made in writing, on a form provided by the
Committee for such purpose.
 
(ii) In the election form, the Eligible Director, (x) if he or she was an
Eligible Director on the date of adoption of this Plan, shall specify that 0%,
50%, or 100% of such Eligible Director’s Basic Retainer shall be deferred, or
(y) if he or she was first elected as an Eligible Director after the date of
adoption of this Plan shall specify that 50% or 100% of such Eligible Director’s
Basic Retainer shall be deferred.
 
(b) Each Eligible Director’s deferral election made pursuant to Section 3(a)
shall remain in effect throughout any period in which such Eligible Director
shall be an Eligible Director; provided that, not later than December 1 of any
year an Eligible Director may make a new deferral election, in accordance with
(a)(ii) above, for Basic Retainers payable in subsequent fiscal years and
provided further that if no such new election is made, then the existing
election shall be irrevocable with respect to the Basic Retainer payable in the
following fiscal year.
 
(c) If an Eligible Director shall fail or omit to file an election form within
the period specified in Section 3(a), he/she shall thereby be deemed to have
elected that 50% of his/her Basic Retainer shall be deferred.
 

 

4.   Accounts

 
For each Participant, there shall be established on the books and records of the
Corporation, for bookkeeping purposes only, a separate Account to reflect the
Participant’s interest under this Plan. The Account so established shall be
maintained in accordance with the following:
 
(a) On the fifteenth day of the second month of each fiscal quarter of service
as an Eligible Director, a Participant’s Account shall be credited with a number
of PSUs (including any fractional PSU rounded to one decimal place) that shall
equal the product obtained by multiplying (i) the percentage elected pursuant to
Section. 3 by (ii) the quotient obtained by dividing (x) one-quarter of such
participant’s Basic Retainer (prorated, however, for actual period of service
during such fiscal quarter subsequent to the Participants election to defer
hereunder), by (y) the Market Value on the fifteenth day of the second month of
such fiscal quarter.
 
(b) A Participant’s interest in his or her Account shall be fully vested and
nonforfeitable at all times.
 
(c) As of each date on which the Corporation pays a dividend on its Common
Stock, each Participant’s Account shall be credited with additional PSUs, the
number of which shall be determined by (i) multiplying the number of PSUs in the
Participant’s Account on the record date for such dividend by the per-share
amount of the dividend so paid, and (ii) dividing the amount determined pursuant
to clause (i) by the Market Value of one share of Common Stock on the dividend
payment date.
 
(d) In the event of any change in the Common Stock occurring by reason of any
stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares, or any rights offering to purchase
such shares at a price substantially below fair market value, or any similar
change affecting the Common Stock, the number and kind of shares represented by
PSUs shall be appropriately adjusted to reflect such change in such manner as
the Committee, in its sole discretion, may deem appropriate. The Committee shall
give notice to each Participant of any adjustment made pursuant to this
Section 4(d), and such adjustment shall be effective and binding for all
purposes of this Plan.
 

5.   Payment of Account Balances

 
Payment with respect to a Participant’s Account shall be made in accordance with
the following:
 
(a) A Participant’s Account shall become payable upon the Participants ceasing
to be a member of the Board of Directors for any reason. Such payment shall be
made to the Participant or the Participant’s Beneficiary, as the case may be.
The Corporation shall make payment by issuing in the name of such Participant or
Beneficiary a number of whole shares of Common Stock equal to the number of PSUs
in the Account as of the date of such termination of service.


2



--------------------------------------------------------------------------------



 



(b) Payment shall be made within 10 days after the earlier of (i) the expiration
of the 30 day period referred to in Section 5(a) or (ii) the Participant’s or
Beneficiary’s notifying the Corporation that he or she elects not to have
payment of the Account made to another person.
 
(c) Notwithstanding any other provision in this Section 5 to the contrary, the
entire balance of each Participant’s Account shall become immediately due and
payable in shares of Common Stock upon the occurrence of a Change in Control, as
hereinafter defined. Payment with respect to such balance shall be in a number
of whole shares of Common Stock determined as provided in Section 5(a),
substituting the occurrence of such Change in Control for the date of
termination of a Participant’s service as a Director. Payment shall be made as
soon as practicable, and in any event within 10 days, after the occurrence of
such Change in Control.
 
(d) There shall be deducted from the amount of any payment otherwise required to
be made under this Plan all federal, state and local taxes required by law to be
withheld with respect to such payment.
 

6.   Designation and Change of Beneficiary

 
Each Participant shall file with the Committee a written designation of one or
more persons as the Beneficiary who shall be entitled to receive any amount,
including shares of Common Stock, payable under this Plan by reason of the
Participant’s death or incompetency. A Participant may, from time to time,
revoke or change his or her Beneficiary designation, without the consent of any
previously designated Beneficiary, by filing a new written designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless delivered to the Committee prior to the
Participant’s death or incompetency, and in no event shall it be effective as of
a date prior to such delivery. If at the date of a Participant’s death or
incompetency, there is no designation of a Beneficiary in effect for the
Participant pursuant to the provisions of this Section 6, or if no Beneficiary
designated by the Participant in accordance with the provisions hereof survives
to receive any amount payable under this Plan by reason of the Beneficiary’s
death or incompetency, the Participant’s estate shall be treated as the
Participant’s Beneficiary for purposes of this Plan.
 

7.   Rights of Participants

 
A Participant’s rights and interests under this Plan shall be subject to the
following provisions:
 
(a) A Participant shall have the status of a general unsecured creditor of the
Corporation with respect to his or her right to receive any payment under this
Plan. This Plan shall constitute a mere promise by the Corporation to make
payments in the future of the benefits provided for herein. It is intended that
the arrangements reflected in this Plan be treated as unfunded for tax purposes.
 
(b) The Corporation may, but shall not be required to, establish a trust to
assist it in funding any of its payment obligations under this Plan. If any such
trust is established, all of the assets of the trust shall, at all times prior
to payment to Participants, remain subject to the claims of the Corporation’s
creditors; and no Participant or Beneficiary shall have any preferred claim on,
or any beneficial ownership interest in, any assets of the trust. Any trust so
established shall also contain such other terms and provisions as will permit
the trust to be treated as a “grantor trust”, of which the Corporation is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code (or any successor provisions). If any such trust is
established, the Corporation shall be relieved of its obligation hereunder to
pay any amounts or shares of Common Stock to any Participant or Beneficiary, to
the extent that such amounts or shares are paid to the Participant or
Beneficiary from such trust.
 
(c) A Participant’s right to payments under this Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or his
or her Beneficiary.
 

8.   Administration

 
(a) This Plan shall be administered by or under the direction of the
Compensation Committee of the Board of Directors (the “Committee”)
 
(b) All decisions, actions or interpretations of the Committee under this Plan
shall be final, conclusive and binding upon all parties.


3



--------------------------------------------------------------------------------



 



(c) No member of the Committee shall be personally liable by reason of any
contract or other instrument executed by such member or on his or her behalf in
his or her capacity as a member of the Committee nor for any mistake of judgment
made in good faith, and the Corporation shall indemnify and hold harmless each
member of the Committee, and each employee, officer, or director of the
Corporation or any of its subsidiaries to whom any duty or power relating to the
administration or interpretation of this Plan may be delegated, against any cost
or expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Board of Directors) arising out
of any act or omission to act in connection with this Plan unless arising out of
such person’s own fraud or bad faith.
 
(d) Any instrument may be delivered to the Committee by certified mail, return
receipt requested, addressed to the Committee at the principal executive office
of the Corporation. Delivery shall be deemed complete on the third business day
after such mailing in New York, New York or Hauppauge, New York. A copy of any
instrument so delivered shall similarly and simultaneously be mailed to the
Secretary of the Corporation.
 
(e) There are reserved for issuance pursuant to this Plan, 100,000 shares of
Common Stock.
 

9.   Amendment or Termination

 
(a) The Board of Directors may, with prospective or retroactive effect, amend,
suspend or terminate this Plan or any portion thereof at any time; provided,
however, that no amendment of this Plan shall deprive any Participant of any
right to receive payment due him or her under the terms of this Plan as in
effect prior to such amendment without his or her written consent.
 
(b) Any amendment that the Board of Directors would be permitted to make
pursuant to the preceding paragraph may also be made by the Committee where
appropriate to facilitate the administration of this Plan or to comply with
applicable law or any applicable rules and regulations of governing authorities,
provided that the cost of this Plan to the Corporation is not materially
increased by such amendment.
 

10.   Successor Corporation

 
The obligations of the Corporation under this Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation,
or other reorganization of the Corporation, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Corporation. The Corporation agrees that it will make appropriate provision for
the preservation of Participants’ rights under this Plan in any agreement or
plan which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.
 

11.   Effective Date

 
This Plan was adopted March 4, 1997 and shall become effective immediately
following the 1997 annual meeting of the stockholders of the Corporation.
 

12.   Governing Law

 
The provisions of this Plan shall be governed by and construed in accordance
with the laws of the State of New York.


4